NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4205-18T2


ERNEST BOZZI,

          Plaintiff-Respondent,

v.

CITY OF JERSEY CITY, and
IRENE MCNULTY,

     Defendants-Appellants.
____________________________

                   Submitted March 23, 2020 – Decided April 15, 2020

                   Before Judges Sabatino, Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-0354-19.

                   Peter J. Baker, Corporation Counsel, attorney for
                   appellants (Maura E. Connelly, Assistant Corporation
                   Counsel, and John A. McKinney, III, Assistant
                   Corporation Counsel, on the briefs).

                   Donald M. Doherty, Jr., attorney for respondent.


PER CURIAM
      Defendants Jersey City and Irene McNulty (City Clerk of Jersey City and

Custodian of Records), appeal the order of Judge Francis B. Schultz directing

defendants, in accordance with the Open Public Records Act (OPRA), N.J.S.A.

47:1A-1 to -13, to provide plaintiff Ernest Bozzi with the names and addresses

of individuals possessing a dog license issued by Jersey City. Plaintiff requested

the information to solicit customers for his invisible dog fence installation

business.

      Before us, defendants contend:

            POINT I

            THE LOWER COURT ERRED IN FINDING THAT
            THE INFORMATION SOUGHT IN PLAINTIFF’S
            OPRA REQUEST WAS NOT PROTECTED BY THE
            PRIVACY PROTECTIONS OF N.J.S.A. 47:1A-1.

            POINT II

            THE LOWER COURT ALSO ERRED IN FINDING
            THAT PLAINTIFF WAS ENTITLED TO THE
            INFORMATION SOUGHT IN HIS OPRA REQUEST
            UNDER THE COMMON LAW RIGHT OF ACCESS.

Defendants add the following argument in their reply brief:

            PLAINTIFF MISINTERPRETS MUCH OF THE
            CASE LAW RELIED UPON IN HIS OPPOSITION TO
            DEFENDANTS’ APPEAL.




                                                                          A-4205-18T2
                                        2
      Because the issues and arguments raised in this appeal mirror those

resolved in our recent published decision in Bozzi v. Borough of Roselle Park,

____ N.J. Super. ____ (App. Div. 2020), where we held the plaintiff was entitled

under OPRA to the names and addresses of dog licensees issued by the defendant

municipalities, we affirm.

      Affirmed.




                                                                        A-4205-18T2
                                       3